Citation Nr: 1122177	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-32 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C. § 1151 as a result of VA medical care.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318.

4.  Entitlement to service connection for malignant glial neoplasm, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to august 1969.  He died in September 2008 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2011, the appellant and her daughter presented testimony before the undersigned member of the Board of Veterans' Appeals. 

The the issue of entitlement to a total disability rating prior to March 8, 2004, for service-connected posttraumatic stress disorder (PTSD), for the purpose of accrued benefits, being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In regards to the appellant's claims, the Board finds that further development is necessary to afford proper adjudication.  The Veteran's October 2008 death is shown by the death certificate to have been respiratory failure due to or as a consequence of cardio respiratory arrest, which was due to or as a consequence of malignant glial neoplasm.  

The appellant has raised several theories of entitlement in support of her claim for service connection for the cause of the Veteran's death.  Initially, she alleged that the Veteran's lung and kidney nodules identified in and monitored by VA since 2003, were primary cancers that eventually metastized to the Veteran's brain and led to his cause of death.  The appellant has also argued that the Veteran's brain cancer was due to a head injury in service.  Finally, the appellant has argued that VA was negligent in treating the Veteran's complaints of dizziness and coughing in August 2008 and but for their negligence his brain cancer would have been identified and treated sooner.

The Board initially notes that the claims file contains no records dated from 2003 to 2008.  It is the responsibility of the agency of original jurisdiction (AOJ) to print out these records before they can be considered by the AOJ and by the Board.  See 38 C.F.R. §§ 19.9, 19.31.

Finally, the RO should ensure that it is in compliance with VA's duty to notify and assist claimants in substantiating a claim for VA benefits (VCAA).  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  This includes notice of the Court of Appeals for Veteran's Claims (Court) decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  In the present appeal, the appellant was given a Duty to Assist Notice in October 2008 which specifically addressed the DIC claim, to include the cause of death, but did not discuss the provisions of Dingess, supra. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must provide the appellant with notice that meets the requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO/AMC must contact the appellant and ascertain if the Veteran received any VA, non-VA, or other medical treatment from 2003 to 2008 that is not evidenced by the current record.  The appellant should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC should then obtain these records and associate them with the claims folder.

3.  Then, the Veteran's claims file should be reviewed by an appropriate VA medical professional.  Based upon the claims file review, the examiner should provide an opinion regarding the etiology of the cause of the Veteran's death.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner.  The examiner must state whether it is at least as likely as not (at least a 50 percent chance) that: 

(1)  the Veteran's death was the result of carelessness, negligence, lack of proper skill, error of judgment, or similar instance of fault on the part of VA for treatment rendered in general for complaints of headaches and dizziness in August 2008;

(2)  the examiner should discuss whether it is at least as likely as not that the head injury the Veteran incurred in service was the cause of his brain cancer; 

(3)  Finally, the examiner should also state whether it is at least as likely as not that the Veteran's death is related to any incident in service. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  After completion of the above development, the claim for service connection for the Veteran's death, to include as due to tobacco use in service, should be readjudicated. If the determination remains adverse to the appellant, she and her representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).





